It is ordered and adjudged by this court, that the judgment of the said circuit court, be and it hereby is reversed; and this court proceeding to render the judgment which said circuit court should have rendered, itis considered and adjudged that the order and judgment of said court of common pleas, overruling the motion of said plaintiff in error to discharge the attachment in said cause be and the same hereby is reversed, because there is no evidence tending to show that the acts of said Paige charged to be fraudulent, were authorized by said plaintiff in error. It is further considered that said plaintiff in error recover its costs herein taxed.